Citation Nr: 9922210	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left leg fracture.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two observers




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

When the veteran's claims were before the Board in February 
1998, they also included the issue of entitlement to service 
connection for a low back disorder.  At that time, the claims 
were remanded for additional development.  The claim of 
service connection for a low back disorder was granted and 
promulgated in a September 1998 RO decision.  The September 
1998 determination assigned a 10 percent rating for this 
disorder from December 9, 1945, a 20 percent rating from 
September 24, 1992, and a 40 percent rating from July 2, 
1998.  No disagreement with these determinations has been 
expressed by the veteran or his representative with regard to 
the disability ratings assigned by the RO.  The Board 
concludes that there is no appeal pending before regarding 
this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), (for purposes of initiating appellate review, a Notice 
of Disagreement (NOD) applies only to the element of the 
claim currently being decided, such as service-connectedness, 
and necessarily can not apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted either by the Board or on 
remand from the Board by the RO.  See also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (It is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte, or by an party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated.)  


REMAND

Pursuant to the Board's February 1998 remand, a VA orthopedic 
examination was conducted in July 1998.  Upon review of the 
examination report, the Board finds that it is both 
incomplete on its on terms and unresponsive to most the 
directives contained in February 1998 remand, and, therefore, 
inadequate for rating purposes.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the examiner directed that 
radiographs were to be conducted of the left tibia and ankle 
and then he indicated he would provide further relevant 
medical opinions.  The resulting X-ray reports, if taken, are 
not of record, nor is any addendum prepared by the examiner 
based upon review of those radiographs.  Moreover, the 
examination report does not address whether and to what 
extent the veteran's reported symptoms associated with the 
disorders at issue affected his employment, nor did the 
examiner include a full description of the veteran's 
symptoms, clinical findings, or associated functional 
impairment due to his service-connected left leg fracture and 
bilateral pes planus.  Requested range of motion testing of 
the ankle was not conducted, and there was no opinion offered 
as to whether there were arthritic changes in the veteran's 
left knee and, if so, whether such changes were related to 
the left leg fracture.

Therefore, the issues of entitlement to a rating in excess of 
10 percent for residuals of a left leg fracture and 
entitlement to a (compensable) rating for bilateral pes 
planus will not be decided pending a REMAND for the following 
actions:  

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1998 
treatment records, VA or private, 
inpatient or outpatient, associated with 
the veteran's residuals of a fracture of 
the left leg and bilateral pes planus 
should be obtained by the RO and 
incorporated into the claims file.  

2.  The RO should arrange for the veteran 
to be examined by the appropriate 
specialist to determine the nature and 
severity of his service-connected 
residuals of a fracture of the left leg 
and his bilateral pes planus.  Any 
indicated studies should be conducted, 
however, radiographs of the left tibia 
and ankle must be obtained, as 
specifically requested by the July 1998 
examiner, unless the current examiner 
provides a compelling rationale as to why 
such radiographs are not required to 
provide an adequate examination.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  All findings 
should be recorded in detail, including 
range of motion for the veteran's left 
ankle, recorded in degrees.  In addition, 
the examiner should address the 
following:  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his service-connected 
residuals of a fracture of the left leg 
and his bilateral pes planus, and offer 
an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaints, including pain.  

Whether the residuals of a fracture of 
the left leg or the bilateral pes planus 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, cane the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment ion a civil 
occupation?  

Whether pain is visibly manifested on 
movement of the left ankle, and if so, to 
what extent; the presence and degree of, 
or absence of, muscle atrophy 
attributable to this disability; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment of whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.  

The examiner should determine whether 
there are arthritic changes in the 
veteran's left knee, and comment on the 
degree of medical probability that these 
changes, if present, are related to his 
service-connected residuals of a fracture 
of the left leg.  

The claims file and a separate and 
complete copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should so indicate that he/she 
has, indeed, examined the veteran's 
claims file.  Any opinions expressed must 
be accompanied by a complete rationale  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directive of this remand and if 
they are not, the RO should implement 
corrective procedures.  

When the development requested has been completed, 
the case should again be reviewed by the RO on the 
basis of the additional evidence.  The RO should 
address the issues of entitlement to a rating in 
excess of 10 percent for residuals of a fracture of 
the left leg and entitlement to a compensable 
rating for bilateral pes planus.  If the benefits 
sought are not granted, the veteran's should be 
afforded a supplemental statement of the case that 
contains all relevant laws and regulations, to 
include 38 C.F.R. §§ 4.40 and 4.45, and be afforded 
the applicable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).










